Citation Nr: 1760490	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  10-36 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a lumbar spine surgery.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Ciardiello. Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1986, and from November 1990 to April 1991. 

This matter comes to the Board of Veterans' Appeals (Board) from January 2008 and July 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  The Board remanded the case in February 2014 and July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, it is found that a remand is necessary in order to ensure compliance with the previous remand instructions.

In cases involving 1151 claims, the Board is required to review any informed consent documentation regarding the claimed VA treatment.  However, the Veterans Benefits Management System (VBMS) e-folder does not contain actual informed consent forms notifying him of the expected benefits and reasonably foreseeable associated risks in regard to his surgery and subsequent medical treatment.

This claim was previously remanded in July 2015 to obtain the full informed consent document which was referenced in a medical treatment record dated July 3, 2007.  The Durham VA Medical Center (VAMC) was asked to provide this record and responded to this request on October 24, 2016.  Unfortunately, the VAMC only sent the July 3, 2007, medical record (which was already in evidence) that referenced the full informed consent document, and did not include the actual full informed consent document itself.  

The full informed consent document is of exceptional importance in this case, as the current evidence of record does not establish whether or not the Veteran was advised of the risks of the spine procedure at issue.  This is necessary to determine if proper informed consent was obtained.  See 38 U.S.C.A. § 17.32(c).  The full informed consent document could potentially contain this vital information to the claim.  Thus, the full informed consent document must be obtained on remand.  
 
Further, the previous remand instructions asked the RO to return the claims file to three physicians after the full informed consent document was secured to provide addendum opinions.  As the physicians were presumably not provided the full consent document, addendum opinions must again be obtained after the full informed consent document is associated with the claims file.  The Court has held that compliance by the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the informed-consent form(s) concerning the surgical procedure performed at the Durham VA Medical Center (VAMC) in July 2007.  The document sought is referenced in a July 3, 2007 medical treatment record at 2:58 pm, under item number two which states, "[t]he full consent document can be accessed through Vista Imaging."

2.  Once all records are obtained, return the VBMS file to the VA staff physician Dr. D.A. Turner, Neurosurgery, Durham VAMC (who provided opinion in December 2007); Dr. R. Lehman, James A. Haley VAMC (who provided March 2015 opinion); and Dr. M.N. Apte, fee based physician (who provided March 2015 opinion); for addendum opinions regarding whether the VA treatment received in July 2007 resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  

3.  Review the evidence to ensure that all requested development has been completed in full.  If any development is incomplete, appropriate corrective action should be implemented.   

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
JOHN Z. JONES
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




